TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00626-CV



   Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and Ken Paxton,
                  Attorney General of the State of Texas, Appellants

                                                    v.

                                    Budget PrePay, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-11-001189, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                              MEMORANDUM OPINION

                 Appellants have filed a motion to dismiss this appeal. Appellants state that the parties

have reached an agreement and have settled all matters in this case and that appellee does not oppose

the motion. Accordingly, we grant appellants’ motion and dismiss this appeal. See Tex. R. App.

P. 42.1(a)(1).



                                         __________________________________________

                                         Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellants’ Motion

Filed: October 8, 2015